July 06, 2012

|Mr. Jeremy C. Martin                |Ms. Kimberly Joy Duncan             |
|Malouf & Nockels LLP                |Dallas County District Attorney's   |
|3811 Turtle Creek Blvd., Suite 800  |Office                              |
|Dallas, TX 75219                    |Frank Crowley Courts Bldg.          |
|                                    |133 North Industrial Blvd., LB-19   |
|                                    |Dallas, TX 75207-4399               |

RE:   Case Number:  11-0282
      Court of Appeals Number:  05-09-01505-CV
      Trial Court Number:  06-1398-W-304

Style:      IN THE INTEREST OF E.R., J.B., E.G., AND C.L., CHILDREN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz            |
|   |Mr. Gary Fitzsimmons     |
|   |Mr. Arthur Cleveland     |
|   |D'Andrea                 |